 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    AARON D. MCCOY,                                  Case No. 1:19-cv-01023-NONE-JLT (PC)

12                        Plaintiff,
                                                       ORDER DIRECTING THE CLERK OF
13            v.                                       THE COURT TO CLOSE CASE

14    D. TORRES, et al.,
15                        Defendants.
16

17          The parties have filed a stipulation of dismissal with prejudice pursuant to Federal Rule of

18   Civil Procedure 41(a)(1). (Doc. 53.) The rule provides that a “plaintiff may dismiss an action

19   without a court order by filing . . . a stipulation of dismissal signed by all parties who have

20   appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Once a dismissal under Rule 41(a)(1) is properly filed,

21   no order of the court is necessary to effectuate dismissal; the dismissal is effective automatically.

22   See Com. Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir. 1999). Because the

23   parties have filed a stipulation of dismissal, signed by all parties or their counsel of record, this

24   case has ended. Accordingly, the Court DIRECTS the Clerk of the Court to close this case.

25
     IT IS SO ORDERED.
26
27      Dated:     May 12, 2021                                _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
28
